Citation Nr: 1717049	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	 The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1958 to December 1958 with additional time in the reserves.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2015 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the onset of his bilateral hearing loss was a result of firing range shooting without any ear protection during basic training at Fort Chafee during his active duty service time.  (April 2016 Correspondence).  The Veteran also states he underwent artillery camp, in the summer of 1961, without ear protection.  The Veteran states that he was diagnosed as being tone deaf in late 1960 or early 1961, and purchased his first hearing aid in 1983.  Id.  The Veteran has presented a letter from his private physician, which stated that the Veteran's audiogram is consistent with loud noise exposure.  (Medical Treatment Records Non-Government Facility October 2014)  The Veteran denied any occupational noise exposure as an engineer and only limited recreational noise exposure due to hunting and target shooting with ear muffs.  Additionally, the Veteran submitted results from a private audiogram, from July 2007, that does show some level of hearing loss despite no indication the audiogram used the Maryland CNC speech discrimination test, thus not conforming to VA standards for rating purposes.  (Medical Treat Record-Non-Government March 2014).  

Due to the aforementioned evidence of record, the Veteran was scheduled for VA examination in February 2015 to determine the nature and etiogly of the Veteran's bilateral hearing loss.  The examiner determined she was unable to render a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  The examiner consulted literature regarding delayed onset hearing loss, which stated that "...it is difficult or impossible to determine with certainty how much a specific individual's hearing loss was acquired during military service."  (VA Examination February 2015).  Moreover, the examiner noted that the Veteran's military occupational specialty (MOS) was considered as a low risk for probable exposure to hazardous noise per the Duty MOS Noise Exposure Listing and the Veteran reported a positive history of recreational noise exposure. The examiner also noted that, "current bilateral high frequency hearing loss appears to be greater than what would be expected due to aging alone, but determined that a nexus between hearing loss and military service cannot be determined without resorting to mere speculation."  (VA Examination February 2015).  

The Board finds the medical opinion from the February 2015 VA examination is inadequate, such that an additional examination is warranted at this time.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran's report of recreational noise exposure with hearing protection is at odds with the examiner's report of recreational noise exposure which did not account for the use of hearing protection.  Additionally, the examiner failed to take into account the Veteran's lay statement concerning the onset of his bilateral hearing loss in service.  Therefore, the Board must remand the claim for another examination to determine the etiology of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who conducted the February 2015 examination or other similarly qualified examiner.  If an evaluation is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

(a)  The examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is related to active service.
	     
The examiner must address her statement regarding the Veteran's "current bilateral high frequency hearing loss appears to be greater than what would be expected due to aging alone," in the February 2015 VA examination report.  The review should take in consideration the Veteran's lay statements of his onset of hearing loss during military service, and the low probability of civilian employment noise exposure (the Veteran's report of using hearing protection for recreational noise exposure).  Therefore, the examiner should discuss what relationship, if any, that exists between Veteran's greater than expected high frequency hearing loss and his military noise exposure.

The examiner should consider the lay testimony of record. Specifically, the Veteran's statements regarding the onset of hearing loss during basic training in June 1958 (April 2016 Correspondence), and treatment related to his bilateral hearing loss.

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)


A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

A complete rationale should be provided for any opinion or conclusion expressed.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3.  After completing these actions, the AOJ should conduct any other development as maybe indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

